Citation Nr: 1502942	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  10-40 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for the service connected disability of diabetes mellitus, type II ("diabetes").  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 





INTRODUCTION

The Veteran had active military duty from August 1966 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The Veteran requested a hearing on his January 2011 Substantive Appeal (VA-9).  In an April 2012 statement, he indicated that he would not be able to attend such hearing and he did not indicate any desire to reschedule.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.74(d) (2014).  

This matter was previously before the Board in June 2014, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining a medical opinion, updated VA records and a request for the Veteran to return to the RO an Authorization and Consent release form for each health care provider that has treated his diabetes.  However, the Veteran failed to return such information.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

Diabetes mellitus, type II, is manifested by requiring insulin and a restricted diet with no evidence of a requirement to regulate activities.  





CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Code 7913 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of the two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

Where entitlement to compensation has already been established and an increase in disability rating is at issue, the present level of the Veteran's current disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board has reviewed all evidence of record, as required; however, the more critical evidence consists of the evidence generated during the appeal period.  The Board is required to not only to evaluate the medical evidence of record since the filing of the claim for an increased rating but also consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently assigned a 20 percent evaluation for his diabetes mellitus pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).  Under that diagnostic code, a 20 percent disability evaluation is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.
On the Veteran's January 2011 VA-9 he stated that he believes his diabetes merits a higher rating.  The Veteran provided no further information as to why he thought his diabetes required a higher rating.  

A 40 percent evaluation is contemplated for diabetes mellitus requiring insulin, restricted diet, and regulation of activities. 

"Regulation of activities," is defined in Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  Id. 

A 60 percent evaluation applies if diabetes mellitus requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id. 

A 100 percent disability evaluation is assigned if diabetes mellitus requires more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

In April 2009, the Veteran presented with left periungeal swelling, hyperemia and pain.  The assessment was uncontrolled diabetes and laboratory tests were ordered.  

The Veteran underwent a VA examination in June 2009 for his diabetes.  The examiner noted that he was on a restricted diet and complained of paresthesia, pain, increased sensitivity, and dysesthesias in the lower extremities.  There was no evidence of restriction of activities due to diabetes.  At this time, the Veteran was taking insulin once daily with no side effects.  A treatment note from December 2009 continues the assessment that his diabetes was fair and controlled.  

In June 2010, the Veteran presented to emergency care with uncontrolled diabetes due to poor diet.  The Veteran's wife reported that he was not eating.  The doctor changed the amount of the Veteran's insulin and sent the Veteran to a dietician to educate the Veteran on the importance of diet and diabetes.  Records in November 2010 and March 2011 continue to reflect that the condition was uncontrolled.  A May 2011 nutritional recommendation note indicated the uncontrolled glucose levels were probably related to poor diet compliance.  In August 2011 the records reflect that the condition was controlled on the insulin regimen.  

A review of the Veteran's VA treatment notes does not show that he has had any restriction of activities due to his service-connected diabetes.  The most recent treatment notes from September 2012-August 2014 specifically state that the Veteran is not in pain and his diabetes is well regulated under his current treatment plan.  Treatment records from April 2010 show that the Veteran was on insulin twice a day in order to stabilize his disability.  However, there is no information regarding restricting the Veteran's activities.  

In accordance with the Board remand from June 2014, the Veteran underwent a VA examination in September 2014 to evaluate the current severity of his service-connected disability.  The diagnosis of diabetes was continued.  The examination stated that the Veteran had to follow a restricted diet and was required to use insulin once daily.  The examiner clearly stated that the Veteran does not require regulation of activities as a part of medical management of the Veteran's diabetes. 

The examiner noted that the Veteran had visited his diabetic care provider for episodes of ketoacidosis less than two times per month in the previous 12 months and the same was true for episodes of hypoglycemia.  The Veteran was hospitalized 3 or more times for episodes of ketoacidosis and hypoglycemic reactions in the previous 12 months.  However, the Veteran's spouse attended the examination with the Veteran and she stated that since July 2009, the Veteran has not experienced any hospitalizations due to uncontrolled diabetes.  Further, none of the Veteran's previous examiners or treatment providers had noted that the Veteran was hospitalized on more than 3 occasions for uncontrolled diabetes in the previous 12 months.  As such, the Board has determined that the examiner made this notation in error.  

Further, at the examination the Veteran was diagnosed with diabetic peripheral neuropathy, by history.  However, the Veteran was uncooperative during the examination and therefore the diabetic sensory-motor peripheral neuropathy physical examination could not be completed.  During the interview, the Veteran was on stretcher because he has dementia and is bedridden.  

VA treatment notes from July 2014 state that the Veteran has diabetes that was controlled with his current treatment plan and he was free from pain.  This assessment was supported by his laboratory results.  It was recommended that he remain on the same management plan with home glucose monitoring.  Further, it was noted that the Veteran was admitted to Ponce VAMC in May 2011 for his diagnosed Alzheimer's and diabetes.  He was admitted to a home based primary care program.  The Veteran was stable of his multiple conditions with no new behavioral changes.  He was discharged from the hospice program due to a stable condition.  

The Board has considered all of the evidence of record and finds that it does support a higher evaluation for diabetes.  Specifically, there is no evidence of the Veteran having to regulate his activities due diabetes.  The Board is aware that the Veteran is bedridden, but this has not been attributed to his service connected diabetes disability.  In this regard, there is no indication that he required, at any point during the appeal period, to regulate his activities due to diabetes.  See Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007) (medical evidence of record must support finding that a veteran was instructed not to engage in strenuous recreational and occupational activities).

The Board very carefully considered the September 2014 VA examiner's notation of 3 or more hospitalizations for uncontrolled diabetes.  There are a few reported incidents of uncontrolled diabetes in the Veteran's treatment notes, but the record does not reflect multiple hospitalizations for uncontrolled diabetes.  The record is extensive, particularly as the Veteran is bedridden and part of the home based primary care program.  Review of the VA records does not support the VA examiner's notation.  Furthermore, as noted above, even during that examination the Veteran's spouse reported that there had been no hospitalizations.  Additionally, the Board notes the incidents of uncontrolled diabetes in the VA treatment records were attributed to poor diet and did not indicate that a physician suggested the Veteran avoid strenuous activities.  

Because of the successive nature of the rating criteria for diabetes, e.g., the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Stated another way, if a component is not met at any one level, a veteran can only be rated at the level that did not require the missing component.  Id. As the evidence does not demonstrate regulation of activities, the Board finds that a 40 percent evaluation for diabetes is not warranted.  

Additional Considerations 

In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra- schedular rating.  Id.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Specifically, the symptoms of his diabetes mellitus, which include the requirement of insulin and a restricted diet, are contemplated in the applicable rating criteria.  Therefore, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111 (2008).

Further in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a veteran may be entitled to "consideration under 38 C.F.R. § 3.321(b) for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Duty to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

In any event, VA provided the Veteran notice letters in December 2007, November 2008, May 2009, July 2009, and September 2014 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his underlying claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159  (2014).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

As noted above, the instant claim was most recently remanded in June 2014 for additional development, specifically obtaining a new VA medical examination, updating VA treatment records and readjudicating the claim.  The Veteran was provided a VA examination in September 2014.  While the Board acknowledges that this examination is of questionable probative value, the reason for requesting the examination was to determine the current severity of the diabetes, particularly in light of evidence in 2010 suggesting that the condition was uncontrolled.  While the VA examination contains some inconsistencies, the record as a whole, and in particular the recent treatment records that demonstrate the severity of the diabetes, provides sufficient evidence on which to rate the claim.  In other words, remanding the claim another time to request the examiner clarify his opinion would only unnecessarily delay adjudication of the claims, particularly when the totality of the evidence allows the Board to determine the severity of the condition.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant).  Thus, there has been substantial compliance with the Board's previous remand, and adjudication of the instant claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

An initial evaluation in excess of 20 percent for the service connected disability of diabetes mellitus, type 2 is denied.  



____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


